Filed 7/30/21
                          CERTIFIED FOR PUBLICATION

        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                  DIVISION THREE


 DAVID CUAUHTEMOC AYALA,
            Petitioner,
 v.                                              A161936
 THE SUPERIOR COURT OF SAN
 MATEO COUNTY,                                   (San Mateo County
                                                 Super. Ct. No. 20-NF-010833)
            Respondent;
 THE PEOPLE,
            Real Party in Interest.


        Before this court is a petition for peremptory writ of prohibition
(petition) filed by petitioner David Cuauhtemoc Ayala in a criminal case.
Ayala was charged in September 2020 with two counts of committing
criminal threats against Abner Z. (count 1) and Clarisa Z. (count 2) in
violation of Penal Code section 422. 1 Ayala seeks issuance of a peremptory
writ of prohibition restraining the trial court from taking any further steps or
proceedings with respect to count 2. He reasons that Clarisa was improperly
named in the information as the victim or complaining witness of the threat
charged in count 2 because Clarisa was not the target of any alleged threat.




        1   Unless otherwise stated, all statutory citations herein are to the Penal
Code.


                                           1
Rather, Abner, who is Clarisa’s husband, was allegedly the target of Ayala’s
threat. We deny Ayala’s petition.
            FACTUAL AND PROCEDURAL BACKGROUND
      On September 22, 2020, a felony complaint was filed charging Ayala
with committing criminal threats in violation of section 422 against Abner
(count 1) and Clarisa (count 2).
      On October 7, 2020, a preliminary hearing was held at which testimony
was received from one witness, San Mateo County Deputy Sheriff Carlos
Tapia. According to Deputy Tapia, he was dispatched to a Millbrae
apartment about 2:00 a.m. on September 21, 2020, based on a report of an
altercation between a mother and a son. Upon his arrival, Deputy Tapia
heard yelling from within the apartment. Clarisa, visibly crying and upset,
opened the door and said, “ ‘Please help me. My son is going crazy.’ ” Deputy
Tapia entered the apartment and observed Ayala walking toward him in the
hallway. Ayala yelled, “ ‘Come get this bitch ass nigga before I fuck him up,’ ”
referring to Abner, his stepfather, who was standing near one of the
bedrooms. Shortly thereafter, Ayala threw ice-cream at Abner, prompting
Deputy Tapia to detain Ayala and escort him to the patrol car.
      Deputy Tapia then interviewed Clarisa, who told him in a shaky voice
that she did not want her son in her apartment anymore. Earlier, Ayala
went to the apartment because he had car trouble. However, after arriving,
an argument arose over the safety of Ayala’s four-year-old daughter, who,
according to Ayala, had been improperly touched by Abner. Ayala told
Clarisa, “ ‘I’m going to kill this motherfucker if he did something to my
daughter,’ ” referring to Abner, who was in a bedroom at the time. Ayala’s
threat prompted Clarisa to call 911.




                                       2
      Abner also talked to Deputy Tapia, although “he was crying
uncontrollably” and had a shaky voice that made it difficult for Tapia to
understand him. Abner told the deputy that he was in the bedroom when the
argument arose between Ayala and Clarisa. Abner called 911, only to be told
by the operator that Clarisa was already on the phone. Ayala then went into
the bedroom, confronted Abner, and accused him of molesting his daughter.
Ayala warned Abner that if anything had happened to his daughter, someone
would pay. Ayala then tried to punch Abner, but Abner blocked the punch
and moved Ayala away. Ayala tried to turn on the light in the darkened
bedroom and attempted to take Abner’s cell phone from him. Leaving the
bedroom for the kitchen, Ayala told Abner, “ ‘I’m going to get a knife to kill
you.’ ”
      After arresting Ayala and reading him his Miranda rights, Deputy
Tapia interviewed Ayala. Ayala reported that his parents were acting
strange and that he was concerned Abner had inappropriately touched his
daughter. Concerned for his daughter’s safety, Ayala confronted Abner about
his alleged inappropriate acts. Ayala acknowledged having said “ ‘some
violent shit,’ ” and when Tapia asked Ayala if he threatened to kill Abner,
Ayala responded, “ ‘If he did something to my kid, I would.’ ” Deputy Tapia
believed that Ayala may have been under the influence of drugs during their
interview.
      Following the preliminary hearing, the magistrate held Ayala to
answer to count 1 (Abner) but not to count 2 (Clarisa), finding a “failure of
proof of a threat that would result in death and great bodily injury to
Clarisa [Z.].”
      Nonetheless, on October 20, 2020, the prosecutor filed an information
that included two counts of making criminal threats in violation of section



                                        3
422, the first count as to Abner and the second as to Clarisa. This
information also alleged that Ayala had two prior strike convictions and two
prior felony convictions.
      On December 22, 2020, Ayala moved to dismiss count 2 pursuant to
section 995 on the primary ground that Clarisa was not threatened within
the meaning of section 422 because the alleged threat was to kill or inflict
physical harm on Abner. On January 21, 2021, following a contested
hearing, the trial court denied Ayala’s motion, finding sufficient evidence as
to each element of section 422 to support the offense charged in count 2.
      On February 5, 2021, Ayala filed his petition for writ of prohibition,
reasserting his section 995 argument. This court summarily denied the
petition on February 25, 2021.
      On March 8, 2021, Ayala petitioned the California Supreme Court for
review. On April 21, 2021, the California Supreme Court granted Ayala’s
petition for review, vacated the dismissal of Ayala’s petition for writ of
prohibition, and transferred this matter back to us with directions to issue an
order to show cause why the relief sought in the petition should not be
granted. This court complied with the high court’s order on April 23, 2021, by
issuing the requisite order to show cause, and has now received Ayala’s
return and the People’s traverse to said order.
                                 DISCUSSION
      The sole issue on review is whether section 422 encompasses Ayala’s
alleged threat to Clarisa to inflict death or serious bodily harm upon Abner.
The principles guiding our de novo review of this statutory interpretation
issue are well established. We begin with the relevant statute.




                                        4
I.    Section 422.
      Section 422 makes it a crime for “[a]ny person [to] willfully threaten[]
to commit a crime which will result in death or great bodily injury to another
person, with the specific intent that the statement, made verbally, in writing,
or by means of an electronic communication device, is to be taken as a threat,
even if there is no intent of actually carrying it out, which, on its face and
under the circumstances in which it is made, is so unequivocal,
unconditional, immediate, and specific as to convey to the person threatened,
a gravity of purpose and an immediate prospect of execution of the threat,
and thereby causes that person reasonably to be in sustained fear for his or
her own safety or for his or her immediate family’s safety . . . .”
(§ 422, subd. (a).)
      The California Supreme Court has divided the crime of criminal threats
into five constituent elements. “In order to prove a violation of section 422,
the prosecution must establish all of the following: (1) that the defendant
‘willfully threaten[ed] to commit a crime which will result in death or great
bodily injury to another person,’ (2) that the defendant made the threat ‘with
the specific intent that the statement . . . is to be taken as a threat, even if
there is no intent of actually carrying it out,’ (3) that the threat . . . was ‘on its
face and under the circumstances in which it [was] made, . . . so unequivocal,
unconditional, immediate, and specific as to convey to the person threatened,
a gravity of purpose and an immediate prospect of execution of the threat,’
(4) that the threat actually caused the person threatened ‘to be in sustained
fear for his or her own safety or for his or her immediate family’s safety,’ and
(5) that the threatened person’s fear was ‘reasonabl[e]’ under the
circumstances.” (People v. Toledo (2001) 26 Cal.4th 221, 227–228.)




                                          5
II.    Statutory Construction.
       When called upon to construe a statute such as section 422, “[o]ur
primary task . . . is to identify and effectuate the underlying purpose of the
law we are construing.” (People v. Garcia (2017) 2 Cal.5th 792, 805.) “ ‘[W]e
begin with the plain, commonsense meaning of the language used by the
Legislature. [Citation.] If the language is unambiguous, the plain meaning
controls.’ [Citation.] We consider first the words of the statute because
‘ “ ‘the statutory language is generally the most reliable indicator of
legislative intent.’ ” ’ [Citation.] ‘[W]henever possible, significance must be
given to every word [in a statute] in pursuing the legislative purpose, and the
court should avoid a construction that makes some words surplusage.’
[Citation.] However, section 7 cautions that ‘words and phrases must be
construed according to the context . . . .’ (§ 7, subd. 16.) Accordingly, we have
held that words in a statute ‘ “ ‘should be construed in their statutory
context’ ” ’ [citation], and that ‘we may reject a literal construction that is
contrary to the legislative intent apparent in the statute or that would lead to
absurd results’ [citation], or ‘would result in absurd consequences that the
Legislature could not have intended.’ [Citation.]” (People v. Leiva (2013) 56
Cal.4th 498, 506, 1st bracketed insertion added.)
       “ ‘If, [on the other hand], the language supports more than one
reasonable construction, then we may look to extrinsic aids, including the
ostensible objects to be achieved and the legislative history.’ ” (People v. Ruiz
(2018) 4 Cal.5th 1100, 1105.)
III.   Analysis.
       Applying these legal principles, we conclude that section 422,
reasonably read, permits Ayala to be charged with separate counts for
making criminal threats directed at Abner, the intended target (count 1), and



                                         6
those threats directed at Clarisa, the wife of the intended target (count 2). 2
The plain language of section 422, set forth ante, criminalizes willfully
making a threat meeting the specified conditions and with the specified
intent, and thereby causing the person threatened reasonably to be in
sustained fear for either his or her own safety or the safety of his or her
immediate family member. In other words, “[section 422] . . . require[s] a
victim: the listener. In addition, it requires the listener suffer injury:
sustained fear.” (People v. Solis (2001) 90 Cal.App.4th 1002, 1025.) However,
the listener’s sustained fear may be for either his or her own safety or that of
his or her immediate family member.
      CALCRIM No. 1300, the instruction on section 422, reflects this
interpretation. This instruction 3 requires the People to prove, among other



      2 The People concede a drafting error in the information as to count 2 in
that it alleges that Ayala “did willfully and unlawfully threaten to commit a
crime which would result in death and great bodily injury to Clarisa [Z.] . . . .”
As Ayala points out, the testimony adduced at the preliminary hearing
established that Ayala threatened Clarisa that he would kill her husband,
Abner. We agree with the People that this error does not warrant writ relief,
as it can be corrected by the trial court. (See People v. Goolsby (2015) 62
Cal.4th 360, 367 [“An information may be amended ‘for any defect or
insufficiency, at any stage of the proceedings,’ so long as the amended
information does not ‘charge an offense not shown by the evidence taken at
the preliminary examination.’ (§ 1009.)”].)
      3 CALCRIM No. 1300 states: “To prove that the defendant is guilty of
[making a criminal threat], the People must prove that:
      “1. The defendant willfully threatened to unlawfully kill or unlawfully
cause great bodily injury to ___ ;
      “2. The defendant made the threat (orally/in writing/by electronic
communication device);
      “3. The defendant intended that (his/her) statement be understood as a
threat [and intended that it be communicated to ___ ];

                                        7
things, that “[t]he defendant willfully threatened to unlawfully kill or
unlawfully cause great bodily injury to ___ ”; that “[t]he
defendant intended that (his/her) statement be understood as a threat [and
intended that it be communicated to ___ ]”; that “[t]he threat was so clear, immediate, unconditional, and
specific that it communicated to ___  a
serious intention and the immediate prospect that the threat would be
carried out”; and that “[t]he threat actually caused ___  to be in sustained fear for (his/her) own safety [or for
the safety of (his/her) immediate family].” (CALCRIM No. 1300, supra, p.
1007, 1st, 3d, 5th & 6th bracketed insertions added.) As this language makes
clear, the threat must be communicated to the complaining witness and
cause the complaining witness to be in a state of sustained fear. However,
this threat, directed toward the complaining witness, must be to unlawfully
kill or cause great bodily injury to either the complaining witness or his or
her immediate family member. The bench notes to CALCRIM No. 1300
further clarify: “If there is evidence that the threatened person feared for the
safety of members of his or her immediate family, the bracketed phrase in
element 5 and the final bracketed paragraph defining ‘immediate family’



      “4. The threat was so clear, immediate, unconditional, and specific that
it communicated to ___  a serious
intention and the immediate prospect that the threat would be carried out;
      “5. The threat actually caused ___  to be in sustained fear for (his/her) own safety [or for the safety of
(his/her) immediate family];
      “[AND]
      “6. ___’s  fear was reasonable
under the circumstances.” (CALCRIM No. 1300 (2021 ed.) p. 1007.)


                                       8
should be given on request. (See Pen. Code, § 422; Fam. Code, § 6205; Prob.
Code, §§ 6401, 6402.)” (Bench Notes to CALCRIM No. 1300, supra, p. 1008.)
      Here, Deputy Tapia’s testimony at the preliminary hearing reflects that
Ayala made certain threats to Abner, the listener, that caused him sustained
fear for his own life. For example, relevant to count 1, Abner reported that,
after trying to punch him and take his cell phone, Ayala told Abner, “ ‘I’m
going to get a knife to kill you.’ ” Relevant to count 2, Ayala made other
threats to Clarisa, the listener, that caused her sustained fear for the life of
Abner, her husband. Specifically, Clarisa reported to Deputy Tapia that
Ayala told her, “ ‘I’m going to kill this motherfucker if he did something to my
daughter,’ ” referring to Abner, who was in a bedroom at the time. If these
and other facts 4 are proved at trial, the jury may properly find that by
committing these separate acts toward these two individuals, Ayala twice
violated section 422.
      Moreover, we conclude that interpreting section 422 to encompass the
threats Ayala made to both Clarisa and Abner best supports the underlying
legislative intent. “In enacting section 422 as part of the California Street
Terrorism and Enforcement Prevention Act, the Legislature declared that
every person has the right to be protected from fear and intimidation. This
act was in response to the growing number and severity of threats against
peaceful citizens.” (People v. Martinez (1997) 53 Cal.App.4th 1212, 1221,
italics added; see Stats. 1988, ch. 1256, § 1, p. 4179.) Thus, section 422 is not
necessarily directed at a violator’s intended infliction of death or physical
harm on another person. Indeed, the statute, on its face, does not require



      4 We make no prediction as to whether the People will be able to prove
each of the five constituent elements of the section 422 offenses charges in
counts 1 and 2. (People v. Toledo, supra, 26 Cal.4th at pp. 227–228.)


                                        9
that the violator intend to cause death or great bodily injury to the victim.
Instead, section 422 is focused on an altogether different type of harm—
mental distress. “ ‘While the statute does not require that the violator intend
to cause death or serious bodily injury to the victim, not all serious injuries are
suffered to the body. The knowing infliction of mental terror is equally
deserving of moral condemnation.’ [Citation.]” (People v. Solis, supra, 90
Cal.App.4th at p.1024, italics added by Solis.)
      Ayala argues, “The wording of section 422 requires that only a threat
target [here, Abner] is a proper complaining witness.” But Ayala’s reading of
the statute requires that we disregard the clause requiring the violator to
cause the person threatened—which in count 2 is Clarisa—“reasonably to be
in sustained fear for his or her own safety or for his or her immediate family’s
safety.” (§ 422, subd. (a), italics added.) The rules of statutory construction
disfavor this result. (See People v. Leiva, supra, 56 Cal.4th at p. 506
[“ ‘[W]henever possible, significance must be given to every word [in a
statute] in pursuing the legislative purpose, and the court should avoid a
construction that makes some words surplusage’ ”]; see also People v. Wilson
(2015) 234 Cal.App.4th 193, 201 (Wilson) [“[§ 422] provides two alternative
means by which the victim’s fear could manifest itself—fear for oneself or
fear for one’s immediate family members”].)
      Ayala also relies on Wilson, supra, 234 Cal.App.4th 193, to argue that
count 2 fails under the so-called “one conviction per victim” test. Ayala
misreads this authority.
      In Wilson, supra, the reviewing court considered “whether [the]
defendant should have been convicted of and punished for two counts of
making criminal threats (counts 4 & 5) “based on a single 15-minute incident
during which defendant continuously menaced the victim [Fernando Rosales]



                                        10
and (at least) twice threatened to kill the victim and his family.” (234
Cal.App.4th at p. 196.) Neither the information nor the jury instruction
distinguished between counts 4 and 5, which both identified Rosales as the
victim. (Id. at pp. 196, 197.) The prosecutor argued at trial that the
defendant made separate threats to kill Rosales and to kill Rosales’s family
and, as such, could be convicted of two counts under section 422. (Id. at pp.
197–198.) The reviewing court rejected this theory, “conclud[ing] section 422
prohibits multiple convictions based on multiple threats toward a single
victim during a single encounter.” (Id. at p. 201.) The Wilson court
explained: “A violation of section 422 is not complete upon the issuance of a
threat; it depends on the recipient of the threat suffering ‘sustained fear’ as a
result of the communication. It is not appropriate to convict a defendant of
multiple counts under section 422 based on multiple threatening
communications uttered to a single victim during a brief, uninterrupted
encounter.” (Wilson, supra, 234 Cal.App.4th at p. 201, italics added.)
      As the italicized language makes clear, Wilson is distinguishable
because, unlike in that case, here, we have two victims—Clarisa and Abner—
each of whom allegedly sustained fear as a result of Ayala’s criminal threats.
      “ ‘In the end, a court must adopt the construction most consistent with
the apparent legislative intent and most likely to promote rather than defeat
the legislative purpose and to avoid absurd consequences.’ ” (People v. Leiva,
supra, 56 Cal.4th at p. 518.) Here, interpreting section 422 to encompass
both a violator who threatens another with his or her own death or great
bodily harm and a violator who threatens another with inflicting death or
great bodily harm on a member of that person’s immediate family best
promotes the Legislature’s identified goal of ensuring “every person [is]




                                       11
protected from fear and intimidation.” (People v. Martinez, supra, 53
Cal.App.4th at p. 1221.) We thus find writ relief inappropriate in this case.
                               DISPOSITION
      The petition for peremptory writ of prohibition is denied.




                                      12
                                       _________________________
                                       Jackson, J.


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Petrou, J.




A161936/Ayala v. Superior Court




                                  13
A161936/Ayala v. Superior Court

Trial Court:      Superior Court of San Mateo County

Trial Judge:      Susan Greenberg, J.

Counsel:          Paul F. DeMeester for Petitioner.

                  No appearance for Respondent.

                  Rob Bonta, Attorney General, Lance E. Winters and Jeffrey
                       M. Laurence, Assistant Attorneys General, Donna M.
                       Provenzano and Amit Kurlekar, Deputy Attorneys
                       General, for Real Party in Interest.




                                   14